THEATI-ORNEY              GENERAL

                          9'p\.TE-s




       Honorable DavLd Cole
       County Aurt~itor
       Breckenrldge, Texas
       Dear Sir:              Opinion No. o-2844
                              Re: Payment by lienholder of taxes on
                                   real property, without paging per-
                                   sonal property and poll taxes due
             _                     by owner.
~,~
 .-*
               In your letter of ,October22, .1940, you request our
       opinion in response to the following questions:
               ‘!l.,
                   .~Is it mandatory that the Tax Assessor-
           Coil. collect a redemption fee on each redemption
           certificate issued or Is the collection of the
           fee optional with the Tax Assessor-Collector?
               "2. Is the Tax Assessor-Collector author-
           ized to accept the tax on real estate paid by
           a,Federal Land Bank which has a lien on the real
           estate, without collecting the personal property
           tax which is a part of the same assessment?
               "3. Is the Tax Assessor-Collector author-
           ized to accept the tax on real estate from an-
           individual other than the one assessed without
           collecting personal property and poll taxes?
              “4. Do the statutes permit a finance or
          loan company to pay the tax on an individual’s
          real estate without paging the individual’s per-
          sonal property tax? If so, how can a Tax Assessor-
          Collector collect the personal and polls?”
               We enclose a copy of our opinion No. O-1224, which
       answers your first question.
               It Is now definitely established that the lien provid-
       ed in Article 8, Section 15, of our Constitution, and Article
       7172, Revised Civil Statutes, attaches only to each separate
       tract or parcel of land for taxes assessed again& it. Rlcheg
       v. Moor, 249 S.W. 172, Sup. Ct., Davis v. West, 5 S. W. (2d)
       870; State v. Runt, 207 S.W. 636; State Mortgage Corp. v.
Honorable David Cole, Page 2         G-2844


t;;y1g94035
          5. w. (2d) 267, (rev. on other grounds), 48 S.W.
        . In State v. Hunt, supra, by the Texarkana Court of
Civil Appeals, it was held that the state does not have a lien
on real property to secure the payment of either-personal
property or poll taxes due by the owner of the land.
        Article 7345a, Vernon's Clvll Statutes, enacted in
1933, expressly requires a taxing authority to transfer td
"any person or company that pays to the State, county or any
subdivision thereor mentioned hereinbefore, any taxes due
upon real uropertg at the request of the owner of said prop-
erty, the tax lien held by such State, county, or subdivision
to secure the payment of such taxes," etc.
        Since a piece of land 1s Impressed with a lien to se-
cure the payment of taxes assessed against it alone, and since
Article 7345a requires the taxing authority to transfer the
lien to a person or company, which at the request of the own-
er pays the taxes due upon such land, It follows that under
such circumstances payment of the taxes due on the land must
be accepted although unaccompanied by payment of poll tax ati
personal property taxes. On the assumption that the payments
tendered are upon request of the owner/your second and third
questions and first part of your foutiquestlon are answered
in the affirmative.
        The last part of your fourth question Is a most gen-
eral Inquiry. We hardly feel like attempting to set out all
the powers of collection which a tax collector might exerblse.
However, we will refer you to Articles 7266 to 7274, Revised
Civil Statutes, which provide conslderable powers for enforc-
Lng collection.
                                 Yours very truly
                        -.
                               ATl!ORNEYGENERAL OF TEXAS

                                 By s/Glenn R. Lewis
                                      Glenn R. Lewis
                                           Assistant

GRL:LM:wc
Enclosure
APPROVED OCT 30, 1940
s/Gerald C. Mann
ATTORNEYGENERAL OF TEXAS
Approved Opinion Committee By s/BwB Chalrman